COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                               §                No. 08-15-00291-CV
IN RE
                                               §            ORIGINAL PROCEEDING
DUTY FREE AMERICAS, INC. AND                                  ON PETITION FOR
MEUCHADIM OF TEXAS, LTD.,                      §             WRIT OF MANDAMUS

RELATORS.                                      §


                                       JUDGMENT

        The Court has considered this cause on the Relators’ petition for writ of mandamus

against the Honorable William Moody, Judge of the 34th District Court of El Paso County,

Texas, and concludes Relators’ motion to stay and petition for writ of mandamus should be

denied. We therefore deny the motion to stay and petition for writ of mandamus, in accordance

with the opinion of this Court.


        IT IS SO ORDERED THIS 21ST DAY OF OCTOBER, 2015.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.